Citation Nr: 1028881	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-13 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a rating for left ankle disorder greater than 
20 percent disabling prior to September 1, 2009.

2.  Entitlement to a rating greater than 30 percent for a left 
ankle disorder from September 1, 2009.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from December 1982 to April 
1986 and from April 1989 to July 1993.

This matter came to the Board of Veterans' Appeals (Board) from 
an October 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded in 
April 2007 and September 2009 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The RO 
has obtained VA treatment records, provided the appropriate 
notice, and has afforded the Veteran a VA examination.  

The Board notes that in October 2008, the RO assigned a separate 
10 percent rating for post-operative scar of the left ankle.  
However, the Veteran has not initiated an appeal, and thus the 
issue is not before the Board.  

The Veteran testified at a hearing before the Board at the RO in 
November 2006.  A transcript is of record.

In the October 2004 rating decision, the RO denied the Veteran's 
claim for entitlement to an increased rating for left ankle 
disorder, which at the time was evaluated as 20 percent 
disabling.  The Veteran initiated an appeal.  By rating decision 
in February 2006, the RO granted a temporary evaluation of 100 
percent for left ankle injury, status post arthrotomy with 
osteophyte removal effective October 21, 2005 based on surgical 
or other treatment necessitating convalescence.  An evaluation of 
20 percent was assigned from February 1, 2006.  The Veteran 
perfected an appeal.  By rating decision in December 2009, the RO 
assigned a temporary evaluation of 100 percent effective May 26, 
2009 based on surgical or other treatment necessitating 
convalescence.  An evaluation of 20 percent was assigned from 
September 1, 2009.  By rating decision in March 2010, the RO 
granted an increased rating of 30 percent effective September 1, 
2009.  Although an increased rating has been granted, the issue 
remains in appellate status, as the maximum schedular rating has 
not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that a request for TDIU, whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim, or, if the 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  Based on the Veteran's assertions regarding his 
employability, the Board has also considered a claim for a TDIU, 
as will be seen below.


FINDINGS OF FACT

1.  Prior to September 1, 2009, the Veteran's service-connected 
left ankle disorder was not manifested by ankylosis in plantar 
flexion between 30 degrees and 40 degrees, and dorsiflexion 
between 0 degrees and 10 degrees.

2.  From September 1, 2009, the Veteran's service-connected left 
ankle disorder is not manifested by ankylosis in plantar flexion 
at more than 40 degrees, or with abduction, adduction, inversion 
or eversion deformity.

3.  The Veteran's service-connected left ankle disorder, status 
post arthrotomy with osteophyte removal; lumbosacral strain; left 
hip injury; left knee fracture; tinnitus; history of pericarditis 
and abnormal electrocardiogram (EKG); and post operative scar of 
left ankle associated with left ankle disorder, status post 
arthrotomy with osteophyte removal do not preclude substantially 
gainful employment consistent with his education and work 
history.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in 
excess of 20 percent, prior to September 1, 2009, for the 
Veteran's service-connected left ankle disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a and Code 5270 (2008).

2.  The criteria for entitlement to a disability evaluation in 
excess of 30 percent, from September 1, 2009, for the Veteran's 
service-connected left ankle disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a and 
Code 5270 (2009).
  
3.  The criteria for entitlement to a total disability rating due 
to service-connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.18, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  



Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in August 2004.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

The RO provided the appellant with additional notice in March 
2006, May 2007, and September 2009 subsequent to the October 2004 
adjudication.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the five elements of a service connection 
claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.
  
While the March 2006, May 2007, and September 2009 notices were 
not provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a November 2008 
supplemental statement of the case (following the provision of 
notice in March 2006 and May 2007) and in a March 2010 rating 
decision (following the provision of notice in March 2006, May 
2007, and September 2009).  The Veteran has received all 
essential notice, has had a meaningful opportunity to participate 
in the development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009) (Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. Sept. 4, 2009).  Reviewing the August 2004, March 
2006, May 2007 and September 2009 correspondences in light of the 
Federal Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.

Duty to Assist

VA has obtained VA and private treatment records; assisted the 
Veteran in obtaining evidence; afforded the Veteran VA 
examinations in October 2004, September 2008, and November 2009; 
and afforded the Veteran the opportunity to give testimony before 
the Board at the RO in November 2006.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran and 
his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.   

The Veteran's service-connected left ankle disorder has been 
rated by the RO under the provisions of Diagnostic Code 5270.  

Under Diagnostic Code 5270 for ankylosis of the ankle, a 20 
percent rating is warranted for ankylosis in plantar flexion, 
less than 30 degrees.  A 30 percent rating is warranted for 
ankylosis in plantar flexion, between 30 degrees and 40 degrees, 
or in dorsiflexion, between 0 degrees and 10 degrees.  A maximum 
rating of 40 percent is warranted for ankylosis in plantar 
flexion at more than 40 degrees in dorsiflexion, or with 
abduction, adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  In its discussion, the Board will 
not consider Diagnostic Code 5271 as it does not provide for a 
rating greater than 20 percent, and the Veteran has been rated at 
least 20 percent disabled.

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination. 

Increased Ratings

The present appeal involves the Veteran's claim that the severity 
of his service-connected left ankle disorder warrants a higher 
disability rating.  In support of his claim, he submitted letters 
from his friends and his daughter, who altogether mentioned that 
the Veteran limps and needed others to help him up at times.  His 
daughter noted that the Veteran has pain/discomfort and could not 
engage in basic activities.  At the hearing before the Board at 
the RO in November 2006, the Veteran stated that he had pain 
everyday, took medication, wore a brace, and at times used a 
cane.  

I.  Prior to September 1, 2009

As an initial matter, the Board notes that the Veteran's 
increased rating claim was received on July 12, 2004.  Pursuant 
to Francisco, evidence received one year prior to the receipt of 
claim is considered.  Consequently, the Board begins its review 
with treatment records from July 12, 2003 onward, excluding the 
time periods (which were discussed above) in which a temporary 
evaluation of 100 percent had been awarded.  A rating in excess 
of 20 percent is not warranted prior to September 1, 2009.

An April 2004 VA treatment record shows that the Veteran 
complained of pain while stepping.  He described the pain as 
sudden and sharp, which forced him to externally rotate his foot.  
Physical examination showed moderate left ankle effusion and 
showed that it was markedly tender over anterior talofibular 
ligament (ATFL), 1+ drawer sign, and negative tilt.  

When the Veteran was afforded a VA examination in October 2004, 
he reported having to do a lot of walking in his job as a 
manager.  He reported that walking gave him a lot of pain and 
slowed him down quite a bit.  He stated that daily activities are 
almost "knocked out" due to the pain in the left ankle.  Upon 
physical examination, it was noted that dorsiflexion to the point 
of pain was 7 degrees of plantar flexion.  Plantar flexion was 
limited to 35 degrees.  On repetitive motion, range of motion did 
not change.  It was observed that range of motion was quite 
painful both dorsiflexion and plantar flexion.  There was 
weakness, which the VA examiner noted was probably tenderness due 
to swelling.  The VA examiner reported that there was no 
ankylosis and no inflammatory arthritis found.  The diagnosis was 
injury with fracture of the tibia to the left ankle with 
limitation of motion, pain on walking and limitation due to pain.  
When the ankle tended to turn on the rough ground, the Veteran's 
pain was so severe, he had to sit down until the pain went away. 

The Veteran was seen later in January 2005.  He complained of 
immediate pain with less frequent episodes.  He said that pain 
persisted for variable periods and he experienced constant pain 
as well.  He stated that he worked on his feet as a supervisor.  
He reported that it was stiff and painful in the morning, then 
the ankle warmed up some.  Symptoms recurred by the end of the 
day.  He found relief with medication and a lace-up brace.  Left 
ankle dorsiflexion was 5 degrees.  Plantar flexion was 40 
degrees.  The assessment was post traumatic degenerative joint 
disease, possible loose body, possible syndesmosis instability, 
possible peroneal tendon tear with symptoms, and no current 
clinical evidence of ankle instability.

A June 2005 VA treatment record shows that he was seen for 
complaints of a left ankle pain.  He was issued ankle support 
orthosis and given an exercise program.

At a June 2005 VA physical therapy session, the Veteran stated 
that he worked on his feet as a supervisor and his left ankle got 
stiff and painful in the morning.  He stated that at times while 
he was walking, he got a twinge of pain and his foot gave out 
from under him.  Dorsiflexion of the left ankle was to 3 degrees; 
and plantar flexion was to 48 degrees.  

The Veteran was again seen at the VA in October 2005 for a 
physical therapy evaluation for an assistive device.  He reported 
not having feeling in his left ankle.  Range of motion and 
strength were within full/functional limits for use of assistive 
device.

A February 2006 VA treatment record shows that he was seen for a 
follow-up appointment post operative ankle scope and open 
debridement.  The Veteran reported that pain was the same in 
quantity but changed in location.  He reported not having the 
pain with dorsi or plantar flexion.  He reported fatigue after 
prolonged walking.  He noticed pain after prolonged standing and 
walking.  It was noted that the Veteran has baseline ankle pain 
with stiffness.  

When the Veteran was seen in October 2007, it was noted that he 
walked in unassisted in no acute distress wearing custom ankle-
foot orthosis, lateral strap-up brace.  It was observed that he 
could dorsiflex to neutral and could plantar flexion about 40 
degrees from that position.  X-rays showed posttraumatic 
osteoarthritis in ankle and in syndesmosis.  The assessment was 
posttraumatic left ankle osteoarthritis status post scope 2005. 

A September 2008 VA examination shows that dorsiflexion was 0 to 
10 degrees on active motion against gravity, passive range of 
motion.  Pain began at 0 degrees and ended at 10 degrees.  There 
was loss of motion on repetitive use, which was 10 to 5 degrees 
with pain being most responsible for loss of motion.  Plantar 
flexion was from 0 to 22 degrees on active motion against gravity 
and passive range of motion with pain beginning at 10 degrees and 
pain ending at 22 degrees.  The VA examiner observed that there 
was no ankylosis and no additional loss of motion on repetitive 
use.  It was noted that there were significant effects on his 
occupational activities.  This included decreased mobility, 
problems lifting and carrying, lack of stamina, weakness/fatigue, 
and decreased strength of lower extremity and pain.  Due to the 
Veteran's left ankle, the company he worked for provided an 
office on site to allow him to sit and to monitor the quality of 
the material.
 
As for the effects on daily activities, there was mild effect on 
recreation, moderate effects on shopping, and severe effects on 
chores and exercise.  His left ankle disorder prevented him from 
engaging in sports.  There were no effects on traveling, feeding, 
bathing, dressing, toileting, and grooming.  

An April 2009 treatment record from Duke University shows that he 
complained of constant pain.  He worked as a quality supervisor 
at a concrete plant and was unable to do a lot of the activities 
that he wanted to do.  He wore an Arizona brace. The ankle could 
only be passively dorsiflexed to just about neutral.  Plantar 
flexion was to 40 degrees.  It was noted that he had significant 
pain with passive range of motion.  The impression was traumatic 
arthrosis left ankle.

Excluding the time periods in which a temporary evaluation of 100 
percent had been awarded, a rating in excess of 20 percent is not 
warranted prior to September 1, 2009.  There was no evidence of 
ankylosis in plantar flexion between 30 degrees and 40 degrees or 
in dorsiflexion between 0 degrees and 10 degrees to warrant a 
rating of 30 percent.  Here, a September 2008 VA examination 
showed that plantar flexion began at 0 degrees.  While the 
Veteran subsequently complained of stiffness, the October 2004 VA 
treatment record and the aforementioned September 2008 VA 
examination showed that there was no ankylosis.  Further, a 
February 2006 treatment record showed that the Veteran was able 
to dorsiflex to neutral.  An April 2009 VA treatment record shows 
that the Veteran was able to dorsiflex to about neutral.

Additionally, there is no evidence functional loss due to pain 
and weakness causing additional disability beyond that reflected 
on range of motion measurements.  See DeLuca, 8 Vet. App. 202.  
There is also no evidence of weakened movement, excess 
fatigability and incoordination to warrant a higher rating prior 
to May 6, 2009.

II.  From September 1, 2009

A rating in excess of 30 percent is not warranted from September 
1, 2009.

When the Veteran was afforded a VA examination in November 2009, 
he reported constant, severe, achy, sharp, burning and dull pain.  
There was no deformity, giving way, instability or episodes of 
dislocation, subluxation, or locking.  There was pain, stiffness, 
weakness, effusion, swelling, heat and redness.  The Veteran was 
hospitalized in October 2005 and May 2009 for surgeries.  
Functional limitation on standing was 15 minutes and functional 
limitation on walking was 100 yards.  Dorsiflexion active range 
of motion against gravity was -5 degrees.  He was at 5 degrees 
dorsiflexion and could not come to neutral let alone move to 
dorsiflexion.  It was noted that there was no pain with motion 
and repetition did not change status.  Plantar flexion active 
motion against gravity was 5 to 8 degrees with no pain and no 
additional loss of motion on repetitive use.  When asked if there 
is joint ankylosis, the response was that his ankle was fused 
with bone grafting and hardware. 

When asked what effects that his left ankle disorder impact on 
his occupational activities, the response was that the Veteran 
was out of work for 3 months status post fusion.  He returned to 
work in September 2009 and still had limited ability to ambulate.  
The Veteran was assigned different job duties as a temporary 
assignment due to status post surgery and healing fusion.  The VA 
examiner commented that the Veteran is status post fusion, 
anticipated full recovery with joint until one year status post 
fusion.  The Veteran had been able to return to full weight 
bearing, but only at a limited status per surgeon's orders.

Overall, the evidence from September 1, 2009 does not show 
ankylosis in plantar flexion at more than 40 degrees.

Moreover, in evaluating musculoskeletal disabilities, the VA must 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during flare-
ups, or when the joint is used repeatedly over a period of time. 
See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45.  Here, a 
November 2009 VA examination shows that the Veteran claimed 
weakness.  However, the VA examination report shows that there 
was no pain with motion, and that repetition did not change 
status.  It was noted that there was no loss of motion on 
repetitive use.  
 
Extraschedular Evaluation

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

While the Veteran has complained that his ankle had bothered him 
when he performed his duties as a manager, September 2008 and 
November 2009 VA examinations reveal that the Veteran is still 
employed by his company, which accommodated his left ankle 
disability.  Further, mere assertions or evidence that a 
disability interferes with employment is not enough to warrant 
extra-schedular consideration.  See VA O.G.C. Prec. Op. No 6-96, 
published at 61 Fed. Reg. 66749 (1996).  Rather, consideration of 
an extra-schedular rating under 3.321(b)(1) is only warranted 
where there is evidence that the disability picture presented by 
the Veteran would, in that average case, produce impairment of 
earning capacity beyond that reflected in the rating schedule or 
where there is evidence that the disability picture presented by 
the Veteran would, in that average case, produce impairment of 
earning capacity beyond that reflected in the rating schedule or 
where evidence shows that the Veteran's service-connected 
disability affects employability in ways not contemplated by the 
rating schedule.  Id. 

The Board also notes that the RO had already awarded the Veteran 
for his periods of hospitalization.  By rating decision in 
February 2006, the RO granted a temporary evaluation of 100 
percent for left ankle disorder, status post arthrotomy with 
osteophyte removal effective October 21, 2005 based on surgical 
or other treatment necessitating convalescence.  Further, by 
rating decision in December 2009, the RO assigned a temporary 
evaluation of 100 percent effective May 26, 2009 based on 
surgical or other treatment necessitating.  

In this case, the symptoms described by the Veteran fit squarely 
with the criteria found in the relevant Diagnostic Codes for the 
disability at issue.  In short, the rating criteria contemplate 
not only his symptoms but the severity of his disability.  For 
these reasons, referral for extraschedular consideration is not 
warranted.

TDIU

The Board acknowledges the Veteran's assertions that his left 
ankle disorder interferes with employment.  Total disability will 
be considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. §§ 3.340(a).  Provided that if there is only one such 
disability, it shall be ratable at 60 percent or more, and, if 
there are two or more disabilities, there shall be at least one 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  If a veteran fails to meet the applicable 
percentage standards provided in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is unable 
to secure and follow a substantially gainful occupation by reason 
of service-connected disabilities.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether 
the veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure and 
follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed. Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or to 
the impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  

Service connection is in effect for left ankle disorder status 
post arthrotomy with osteophyte removal (20 percent from July 20, 
1993 and from February 1, 2006; 100 percent from October 21, 2005 
and from May 26, 2009; and 30 percent from September 1, 2009); 
lumbosacral strain (20 percent from July 20, 1993); left hip 
injury (10 percent from July 20, 1993); left knee fracture (10 
percent from July 20, 1993); tinnitus (10 percent from July 20, 
1993); history of pericarditis and abnormal EKG (10 percent from 
July 20, 1993); and post operative scar of left ankle associated 
with left ankle disorder, status post arthrotomy with osteophyte 
removal (10 percent from October 21, 2005).  

Here, while the Veteran has met the combined rating requirements, 
there is no individual disability rated 40 percent or more.  The 
Veteran does not meet the applicable percentage standards 
pursuant to 38 C.F.R. § 4.16(b).  However, the Board must still 
consider whether the veteran is unemployable by reason of his 
service-connected disabilities.  See 38 C.F.R. § 4.16(b).  
September 2008 and November 2009 VA examinations reveal that the 
Veteran is still employed by his company, which accommodated 
inability to stand and walk for long periods of time.  Thus, the 
Board does not find that the Veteran is unemployable by reason of 
his service-connected disabilities



ORDER

Entitlement to a rating for left ankle disorder greater than 20 
percent disabling prior to September 1, 2009, is denied.

Entitlement to a rating greater than 30 percent for a left ankle 
disorder from September 1, 2009, is denied.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities, is 
denied.





____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


